EXHIBIT 10.1

BIND THERAPEUTICS, INC.

October 24, 2013

Yurii Udaltsov, Cand. Sc.

 

Re: Waiver of Director Compensation

Dear Yurii:

This letter agreement confirms the understanding of BIND Therapeutics, Inc. (the
“Company”) that you desire to waive all compensation payable to you by the
Company for your service as a member of the Company’s board of directors (the
“Board”) or any committee of the Board during the period commencing on the
closing date of the initial public offering of the Company’s capital stock and
ending on the date you provide written notice of revocation to the Company as
set forth below (the “Waiver Period”). Consequently, the Company will not pay to
you, and you will not be entitled to receive, any compensation for your services
as a member of the Board or any committee of the Board during the Waiver Period,
whether in cash, equity or property and whether under the Company’s non-employee
director compensation program or otherwise. You may revoke the foregoing waiver
at any time by delivering written notice of revocation to the Company’s Chief
Financial Officer, provided that any such revocation shall not be effective
against, and you shall not be entitled upon such revocation to receive,
compensation for services performed as a member of the Board or any committee of
the Board prior to the date such revocation is delivered.

To acknowledge your agreement with and understanding of the foregoing, please
countersign and return a copy of this letter agreement to me at the Company’s
principal executive offices or by email at AndrewHirsch@bindtherapeutics.com.

 

Sincerely, /s/ Andrew Hirsch Andrew Hirsch Chief Financial Officer

 

Acknowledged and agreed:

/s/ Yurii Udaltsov

Yurii Udaltsov, Cand. Sc.